                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


ROBERT WALLACE                                                                      PLAINTIFF


v.                               No: 3:18-cv-00229 DPM-PSH


TIGER FOOD SERVICES                                                               DEFENDANT


                                             ORDER

       Plaintiff Robert Wallace, who is currently held at the Craighead County Detention Facility,

filed a pro se complaint pursuant to 42 U.S.C. § 1983 on November 26, 2018 (Doc. No. 1).

Wallace’s application to proceed in forma pauperis was granted, and Wallace was directed to file

an amended complaint with his signature (Doc. No. 4). Wallace subsequently filed a signature

page for his complaint (Doc. No. 5).

       Before docketing the complaint, or as soon thereafter as practicable, the Court must review

the complaint to identify cognizable claims or dismiss the complaint if it: (1) is frivolous or

malicious; (2) fails to state a claim upon which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A. As written,

Wallace’s complaint is too vague to determine if he has stated a claim for relief. Accordingly,

Wallace must file an amended complaint explaining how many times he has been served spoiled

food, why he believes the food was spoiled, and whether there is a policy, custom or action by

Tiger Food Services that resulted in spoiled food being served. Wallace is cautioned that an

amended complaint renders his original complaint without legal effect; only claims properly set

out in the amended complaint will be allowed to proceed. Wallace has thirty days from the date
of this Order to file an amended complaint. In the event he fails to file an amended complaint

conforming to this order by that date, this case may be dismissed.

       IT IS SO ORDERED this 18th day of January, 2019.




                                                    UNITED STATES MAGISTRATE JUDGE 




                                                2
 
